


115 HR 5609 IH: Water Affordability, Transparency, Equity, and Reliability Act of 2018
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5609
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. Ellison (for himself, Mr. Khanna, Mr. Cartwright, Mr. Capuano, Mr. Huffman, Ms. Wasserman Schultz, Ms. Norton, Ms. Moore, Mr. Pocan, Mr. Brown of Maryland, Mrs. Bustos, Ms. Velázquez, Mrs. Lawrence, Ms. Barragán, Mr. McGovern, Ms. Meng, Ms. Gabbard, Mr. Johnson of Georgia, Ms. Schakowsky, Mr. Kildee, Mr. Welch, Mr. Carbajal, Ms. Lofgren, Ms. McCollum, Mrs. Watson Coleman, Ms. Jayapal, Mr. Espaillat, Mr. Yarmuth, Mrs. Carolyn B. Maloney of New York, Mr. Nadler, Ms. Shea-Porter, Mr. Raskin, Mr. DeSaulnier, Mr. Grijalva, Mr. Quigley, Mr. Ben Ray Luján of New Mexico, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a trust fund to provide for adequate funding for water and sewer infrastructure, and for other purposes.

 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Water Affordability, Transparency, Equity, and Reliability Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Water Affordability, Transparency, Equity, and Reliability Trust Fund. 
Sec. 3. Report on affordability, discrimination and civil rights violations, public participation in regionalization, and data collection. 
Sec. 4. Technical assistance to rural and small municipalities and tribal governments. 
Sec. 5. Residential onsite sewage disposal system improvement. 
Sec. 6. Household water well systems. 
Sec. 7. State water pollution control revolving funds. 
Sec. 8. Use of State revolving loan funds under the Safe Drinking Water Act. 
Sec. 9. Drinking water grant programs. 
Sec. 10. Requirement for the use of American materials in drinking water. 
Sec. 11. Labor provisions. 
2.Water Affordability, Transparency, Equity, and Reliability Trust Fund 
(a)Establishment 
(1)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  9512.Water Affordability, Transparency, Equity, and Reliability Trust Fund (a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Water Affordability, Transparency, Equity, and Reliability Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to such Trust Fund as provided in this section or section 9602(b). 
(b)Transfers to fund 
(1)In generalThere are hereby appropriated to the Trust Fund such amounts as the Secretary from time to time estimates are equal to the increase in Federal revenues attributable to the amendment made by section 2(b) of the Water Affordability, Transparency, Equity, and Reliability Act of 2018.  (2)LimitationThe sum of the amounts appropriated under paragraph (1) during any fiscal year shall not exceed $34,850,000,000. 
(c)ExpendituresAmounts in the Trust Fund are available, without further appropriation and without fiscal year limitation, for the purposes described in section 2(c) of the Water Affordability, Transparency, Equity, and Reliability Act of 2018.. (2)Clerical amendmentThe table of parts for subchapter A of chapter 98 of such Code is amended by inserting after the item relating to section 9511 the following new item: 
 
 
Sec. 9512. Water Affordability, Transparency, Equity, and Reliability Trust Fund.. 
(b)Imposition of tax 
(1)In generalSection 11(b) of the Internal Revenue Code of 1986 is amended by striking 21 and inserting 24.5. (2)Effective dateThe amendments made by this Act shall take apply to taxable years beginning after December 31, 2018.  
(c)Allocation of fundsThe Administrator of the Environmental Protection Agency and the Secretary of Agriculture shall allocate, for a fiscal year, the funds available, at the beginning of such fiscal year, in the Water Affordability, Transparency, Equity, and Reliability Trust Fund, established by section 9512 of the Internal Revenue Code of 1986, as follows: (1)Clean water programsOf such amount, the Administrator shall make available— 
(A)0.5 percent for making grants under section 104(b)(8) of the Federal Water Pollution Control Act; (B)1.5 percent for making grants under section 106 of such Act (33 U.S.C. 1256); 
(C)2.5 percent for making grants under section 222 of such Act; (D)2.5 percent for making grants under section 319 of such Act (33 U.S.C. 1329); and 
(E)45 percent for making capitalization grants under section 601 of such Act (33 U.S.C. 1381). (2)Safe drinking water fundingOf such amount, the Administrator shall make available— 
(A)0.5 percent for providing technical assistance under section 1442(e) of the Safe Drinking Water Act (42 U.S.C. 300j–1(e)); (B)43.5 percent for making capitalization grants under section 1452 of such Act (42 U.S.C. 300j–12); and 
(C)3 percent for making grants under section 1465 of such Act. (3)Household water well systemsOf such amount, the Secretary shall make available 1 percent for making grants under section 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e). 
3.Report on affordability, discrimination and civil rights violations, public participation in regionalization, and data collection 
(a)Study 
(1)In generalThe Administrator of the Environmental Protection Agency shall conduct a study on water and sewer services, in accordance with this subsection. (2)AffordabilityIn conducting the study under paragraph (1), the Administrator shall study water affordability nationwide, including— 
(A)rates for water and sewer services, increases in such rates during the ten-year period preceding such study, and water service disconnections due to unpaid water service charges; and (B)the effectiveness of funding under section 1452 of the Safe Drinking Water Act and under section 601 of the Federal Water Pollution Control Act for promoting affordable, equitable, transparent, and reliable water and sewer service. 
(3)Discrimination and civil rightsIn conducting the study under paragraph (1), the Administrator, in collaboration with the Civil Rights Division of the United States Department of Justice, shall study— (A)discriminatory practices of water and sewer service providers; and 
(B)violations by such service providers that receive Federal assistance of civil rights under title VI of the Civil Rights Act of 1964 with regard to equal access to water and sewer services. (4)Public participation in regionalizationIn conducting the study under paragraph (1), the Administrator shall evaluate efforts to regionalize public water systems, as defined in section 1401 of the Safe Water Drinking Act, and sewer services with respect to public participation in— 
(A)the decision to undergo such regionalization; and (B)decisionmaking by the board of directors (or other governing body) of the entity that provides, or oversees or coordinates the provision of, water by the public water systems subject to such regionalization. 
(5)Data collectionIn conducting the study under paragraph (1), the Administrator shall collect information, assess the availability of information, and evaluate the methodologies used to collect information, related to— (A)people living without water or sewer services; 
(B)water service disconnections due to unpaid water service charges, including disconnections experienced by households containing children, elderly persons, disabled persons, chronically ill persons, or other vulnerable populations; and (C)disparate effects, on the basis of race, gender, or socioeconomic status, of water service disconnections and the lack of public water service. 
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to Congress a report that contains— (1)the results of the study conducted under subsection (a)(1); and 
(2)recommendations for utility companies, Federal agencies, and States relating to such results. 4.Technical assistance to rural and small municipalities and tribal governmentsSection 104(b) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)) is amended— 
(1)in paragraph (6), by striking and at the end; (2)in paragraph (7), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (8)make grants to nonprofit organizations to— 
(A)provide technical assistance to rural and small municipalities and tribal governments for the purpose of assisting, in consultation with the State in which the assistance is provided, such municipalities and governments in the planning, development, and acquisition of financing for projects and activities eligible for assistance under section 603(c); (B)provide technical assistance and training to rural and small municipalities and tribal governments responsible for publicly owned treatment works and decentralized wastewater treatment systems for the purpose of enabling such works and systems to protect water quality and achieve and maintain compliance with the requirements of this Act; and 
(C)disseminate information to rural and small municipalities, tribal governments, and municipalities that meet the affordability criteria established under section 603(i)(2) by the State in which the municipality is located, that pertains to the planning, design, construction, and operation of publicly owned treatment works and decentralized wastewater treatment systems.. 5.Residential onsite sewage disposal system improvementTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following: 
 
222.Residential onsite sewage disposal systemsNot later than the date that is 1 year after the date of the enactment of this section, the Administrator shall establish a grant program to make grants to users of a septic tank and drainage field for costs associated with repairing, replacing, or upgrading such tank and such field.. 6.Household water well systemsSection 306E(d) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e(d)) is amended by striking $5,000,000 for each of fiscal years 2014 through 2018 and inserting $348,500,000 for each fiscal year. 
7.State water pollution control revolving funds 
(a)Specific requirementsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended— (1)in paragraph (2), by striking will be made to the State with funds to be made available and inserting were made to the State with funds made available for fiscal year 2016; 
(2)in paragraph (13), by striking and at the end; (3)in paragraph (14), by striking the period at the end and inserting a semicolon; and 
(4)by adding at the end the following:  (15)the State will not provide financial assistance using amounts from the fund for any project that will provide substantial direct benefits to new communities, lots, or subdivisions, other than a project to construct an advanced decentralized wastewater system; and. 
(b)Projects and activities eligible for assistanceSection 603(c) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)) is amended— (1)in paragraph (10), by striking and at the end; 
(2)in paragraph (11)(B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(12)to any municipality or intermunicipal, interstate, or State agency for— (A)purchasing from a willing or unwilling seller a privately owned treatment works; and 
(B)expenses related to canceling a contract for the operation or management of a publicly owned treatment works.. (c)Increasing the amount of additional subsidization by the StateSection 603(i)(3)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(3)(B)) is amended to read as follows: 
 
(B)Additional limitationA State may use not less than 50 percent of the total amount received by the State in capitalization grants under this title for a fiscal year for providing additional subsidization under this subsection.. 8.Use of State revolving loan funds under the Safe Drinking Water ActSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— 
(1)in subsection (a)— (A)in paragraph (2)— 
(i)in subparagraph (A), by inserting publicly owned, operated, and managed before community water systems; and (ii)in subparagraph (E), by striking The funds under this section shall not be used for the acquisition of real property or interests therein, unless the acquisition is integral to a project authorized by this paragraph and the purchase is from a willing seller. and inserting The funds may also be used for purchasing from a willing or unwilling seller a privately owned community water system, or for the expenses related to canceling a contract for the operation or management of a community water system.; and 
(B)by adding at the end the following new paragraph:  (5)Exception to public ownership, operation, and management requirementNotwithstanding paragraph (2)(A), public water systems that regularly serve fewer than 10,000 persons, and which are not owned, operated, or managed by any person who owns, operates, or manages any other public water system, may receive assistance under this section.; 
(2)in subsection (d)(2), by striking exceed 30 percent and inserting be less than 50 percent; (3)in subsection (e), by striking to be made to the State and inserting that was made to the State in fiscal year 2016; 
(4)in subsection (g)(3)— (A)in paragraph (B), by striking and at the end; 
(B)in paragraph (C), by striking the period at the end and inserting ; and; and (C)by inserting after subparagraph (C) the following: 
 
(D)guidance to ensure affordable, equitable, transparent and reliable water service provision, to provide protections for households facing service disconnection due to unpaid water service charges, and to promote universal equal access to water services.; and (5)in subsection (k)(1), by adding at the end the following: 
 
(E)Provide assistance in the form of a grant to owners of private property on which a lead service line (as defined in section 1459B) is or may be located, for the purpose of replacing the lead service line with a service line that is lead-free (as defined in section 1417(d)).. 9.Drinking water grant programs (a)School drinking water improvementPart F of the Safe Drinking Water Act (42 U.S.C. 300j–21 et seq.) is amended by adding at the end the following: 
 
1465.Federal assistanceNot later than the date that is one year after the date of enactment of this section, the Administrator shall establish a grant program to make grants to local educational agencies for costs associated with— (1)installing, repairing, or replacing the infrastructure necessary to ensure that drinking water coolers, drinking water fountains, or bottle filling stations at schools under the jurisdiction of the local educational agency are lead free; and 
(2)testing drinking water at schools under the jurisdiction of the local educational agency for the presence of lead.. (b)Tribal drinking waterSection 1452(i)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(i)(1)) is amended, in the first sentence— 
(1)by striking 1 1/2 and inserting Three; and (2)by striking may and inserting shall. 
10.Requirement for the use of American materials in drinking waterSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)) is amended by striking During fiscal year 2017, funds and inserting Funds. 11.Labor provisions (a)Prevailing rate of wageNothing in this Act shall affect the applicability of the requirements relating to labor standards of sections 513 and 602(b)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1372, 1382(b)(6)) and section 1450(e) of the Safe Drinking Water Act (42 U.S.C. 300j–9(e)) to projects carried out under those Acts. 
(b)Project labor agreements 
(1)Clean water revolving fundsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)), as amended by section 7, is further amended by adding at the end the following:  (16)the State will— 
(A)permit recipients of assistance under this title to enter into agreements authorized under section 8(f) of the National Labor Relations Act (commonly known as project labor agreements) with respect to projects for building or construction carried out with such assistance; and (B)ensure that, to the maximum extent practicable, recipients of assistance under this title carry out such projects through the use of such agreements.. 
(2)Drinking water revolving fundsSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended— (A)in subsection (a), by adding at the end the following: 
 
(5)Project labor agreementsEach agreement under this subsection shall require that the State permit recipients of assistance under this section to enter into agreements authorized under section 8(f) of the National Labor Relations Act (commonly known as project labor agreements) with respect to projects for building or construction carried out with such assistance.; and (B)in subsection (b)(3)(A)— 
(i)in clause (ii), by striking ; and and inserting a semicolon; (ii)in clause (iii), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (iv)with respect to projects for building or construction, will be carried out through the use of agreements authorized under section 8(f) of the National Labor Relations Act.. 

